*130OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. TODD, JR.
He hecho constar que estoy conforme con el resultado de la anterior resolución, porque alegándose en el hecho tercero de la querella que al hacer el querellado al Hon. Juez Angel R. de Jesús las manifestaciones contenidas en el párrafo anterior, o sea el relato de lo que le había ocurrido, pidió a (ficho Magistrado que transmitiera dichas manifestaciones a la Corte Suprema de Puerto Rico, y alegándose además en él hecho cuarto de la querella que dicho Magistrado trans-mitió a esta Corte Suprema dichas manifestaciones según los deseos del querellado, hechos que tenemos que aceptar como ciertos a los efectos de la moción de sobreseimiento y archivo, puede considerarse que dichas manifestaciones fueron hechas por el querellado en presencia de esta corte, ya que el Juez Sr. He Jesús no hizo otra cosa que cumplir con la petición que se alega le hizo el querellado, y por lo menos construc-tivamente puede considerarse que el querellado hizo dichas manifestaciones en presencia del tribunal.
Deseo hacer constar, además, que no estoy conforme con la interpretación restrictiva que se da en la opinión de la ma-yoría a lo resuelto en el caso de Nye v. United States, 85 L. ed. 733, y a la opinión disidente del Juez Holmes en el caso de Toledo Newspaper Co. v. United States, 247 U. S. 402, 62 L. Ed. 1186.